Pottle, J.
The decision of the Supreme Court, referred to in the headnote, was rendered after the trial of the instant case. The-point presented was not free from difficulty, and if the trial judge had had that decision before him, his ruling would have been different. It results, however, from that decision, that the court erred in directing a verdict in favor of the defendant, and also erred in striking the plaintiffs amendment filed January 23, 1912, and in ruling out evidence as to market value.

Judgment reversed.